United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1435
Issued: October 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 13, 2014 appellant filed a timely appeal from a May 28, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury on April 10, 2014 in the performance
of duty.

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant stated that he sent evidence supporting his claim and also submitted additional evidence.
The Board, however, has no jurisdiction to review new evidence for the first time on appeal.2 Appellant may submit
new evidence or argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 14, 2014 appellant, then a 34-year-old aircraft sheet metal mechanic, filed a
traumatic injury claim alleging that on April 10, 2014 he drilled a hole in his left thumb in the
performance of duty. The description of injury on the claim form provided that he was holding a
metal structure in place when another employee drilled a hole in his left thumb. Appellant
stopped work on April 10, 2014 and returned to work on April 11, 2014 with restrictions. The
employing establishment indicated that he was injured in the performance of duty.
In an April 11, 2014 work status evaluation, Dr. Jean Felix Cyriaque, Board-certified in
family practice, indicated that appellant’s visit was related to an occupational incident and
provided an incident date of April 10, 2014. He found that he could return to work on April 11,
2014 with no use of his left hand.
By letter dated April 21, 2014, OWCP requested that appellant submit additional
information in support of his claim, including a narrative report from his attending physician
explaining the relationship between a diagnosed condition and the work incident.
By decision dated May 28, 2013, OWCP denied appellant’s claim on the grounds that he
had not submitted medical evidence establishing that he sustained a diagnosed condition as a
result of the accepted April 10, 2014 work incident.
On appeal appellant relates that he and the employing establishment had sent the
requested information. He also provides additional evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
3

5 U.S.C. § 8101 et seq.

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

2

causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.8
ANALYSIS
The employing establishment did not dispute that on April 10, 2014 appellant was
holding part of a metal structure in place when an employee drilled a hole in his left thumb.
OWCP denied the claim after finding that he failed to provide any medical opinion explaining
how this employment incident contributed to a diagnosed medical condition. In a work status
report dated April 11, 2014, Dr. Cyriaque indicated by notation that he was evaluating appellant
for an occupational incident and that it occurred on April 10, 2014. He found that he could
resume work on April 11, 2014 with no use of his left hand. Dr. Cyriaque did not provide a
diagnosis or a description of the April 10, 2014 work incident and thus his opinion is of little
probative value.9 While appellant is claiming a clear-cut traumatic injury, that of a drill going
into his thumb, he must still provide a report containing a diagnosis and an affirmative
statement.10 In the absence of a medical opinion containing a diagnosis and opinion on causal
relationship, appellant has not met his burden of proof.11
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on April 10,
2014 in the performance of duty.

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

See John W. Montoya, 54 ECAB 306 (2003) (a physician must provide a narrative description of the
employment incident and a reasoned opinion on whether the employment incident described caused or contributed
to appellant’s diagnosed medical condition).
10

In clear-cut traumatic injury claims, where the fact of injury is established and is clearly competent to cause the
condition described (for instance, a worker falls from a scaffold and breaks an arm), a fully rationalized medical
opinion is not needed. The physician’s diagnosis and an affirmative statement are sufficient to accept the claim. See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d)(1) (January 2013).
11

See Donald W. Wenzel, 56 ECAB 390 (2005). This case does not fall into the category of cases set forth in
OWCP procedures where a case can be accepted without a medical report because the injury is a minor one that can
be identified on visual inspection by a lay person, the injury was witnessed or reported promptly with no dispute as
to fact of injury and no time was lost from work due to disability. Federal (FECA) Procedure Manual, id. at Chapter
2.805.3(c) (January 2013). Here, the procedures do not apply as appellant missed time from work.

3

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

